﻿
Mr. President, I wish at the outset to convey to you the best wishes of the President of the Republic of Kenya, the Honourable Daniel T. Arap Mai, and his hope for the success of the deliberations at the forty-third session of the General Assembly. I should also like to convey to you my delegation's and ray own warm congratulations on your election to the challenging high office of the presidency of this session. Your well known diplomatic skills and wide experience guarantee the successful outcome of our discussions in this body. I pledge to you the full co-operation and support of my entire delegation in fulfilling these expectations. 
I also wish to convey to your predecessor, the Deputy Foreign Minister of the German Democratic Republic, Mr. Peter Florin, my delegation's appreciation of the exemplary manner in which he presided over the work of the last session of the Assembly.
The fundamental principle underlying the Charter of the United Nations is the maintenance of international peace and security. This principal objective cannot be realized without effective leadership. In the recent past the United Nations has been seen by many as having a marginal influence in solving the critical issues of the day. Indeed, the very existence of the Organization has been critically questioned. However, looking at recent events of the year, the United Nations has made important contributions to resolving regional conflicts. The cease-fire in the war between Iraq and Iran has been realized through United Nations efforts. The withdrawal of Soviet troops from Afghanistan has come about as a result of United Nations intervention. The decision by Viet Nam to withdraw its troops from Kampuchea was prompted by repeated calls by the United Nations for Viet Nam to do so. In southern Africa, Angola, Cuba and South Africa are working on an agreement that will start the process towards the independence of Namibia in the framework of United Nations resolution 43 5 (1978). 
While mindful of the tension between the super-Powers, we can attribute this list of successes by our Organization to the patient, strong and effective leadership given by our Secretary-General. I therefore wish to pay a warm tribute to him and to his staff for these resounding successes.
Kenya has always stated its conviction that resolution 435 (1978) remains the only basis for Namibia's independence. Therefore, while we are gratified to see the important understanding reached between Angola and Cuba on the question of the deployment of the latter's troops in Angola, we continue to hold the view that Namibia's independence should not and must not be linked to the issue of Cuba's troops in Angola, The United Nations should now proceed with the implementation of Security Council resolution 435 (1978) without any further unnecessary delays.
With regard to South Africa itself, we remain gravely concerned that, despite continuous international appeals and pressures, the racist regime in that country has not released Nelson Mandela and all other political detainees, as demanded by the United Nations through its numerous resolutions. Moreover, the decision of the Pretoria regime to place that country under a state of emergency belies its oft-repeated assurances of commitment to real change and democratic rule in South Africa. By now it must be clear to all that the true intention of the minority racist regime in South Africa is the perpetuation of its illegal and oppressive policy of apartheid, which the international community has long declared illegal and a crime against humanity.
South Africa must therefore cease and desist from its cunning manoeuvres aimed at delaying the eradication of apartheid by instituting cosmetic changes in the name of so-called reform. Kenya calls on this body and peoples of goodwill everywhere· to continue to exert pressure on the Pretoria regime to abandon apartheid. Nelson Mandela and all other political prisoners and detainees in South Africa must be released unconditionally and immediately so that they can participate fully in the democratic process of their country. South Africa should also immediately lift the state of emergency and its ban on liberation movements operating both inside and outside the country, and refrain from its acts of destabilization against its neighbours and other African countries in the subregion.
The large system of apartheid has made many South Africans suffer. A large number have left their homes to seek refuge in neighbouring States. South Africa continues its threats to destabilize neighbouring countries, causing mass movements of displaced persons within those States and outside and therefore further increasing the volume of refugees.
In order to alleviate the plight of the refugees and the burden imposed on the States hosting them, the Member States of the Organization of African Unity (OAU) agreed on the need for burden sharing in resettling the refugees. They did this in consonance with the international community, which resolved after the Second World War to contribute to the cost of the Office of the High Commissioner for Refugees. 
However, in recognition of the deteriorating refugee situation in southern Africa, the OAU Council of Ministers, at its fortieth meeting, in 1987, called for a conference on the problem. One of the main aims of the Conference was to formulate ideas on how to assist front-line States. The co-operation received from the international community, and particularly the Government of Norway, which made the Conference possible, has been encouraging. The implementation of the agreed programme and plan of action will require the co-operation of all Member States. The international community is also urged to look into the plight of these refugees, because their needs, which are unique, have to be scrutinized, appraised and well understood in order to provide them with the appropriate forms of assistance.
The war between the two fraternal States of Iran and Iraq resulted in the loss of numerous lives and untold suffering for many families in both countries. Kenya hailed the two countries agreement to a cease-fire with effect from 20 August 1988. While commending the leaders of the two nations for their courage and statesmanship in agreeing to halt the bloody conflict, our deepest gratitude goes to our Secretary-General, under whose auspices the two countries were able to come to the negotiating table in a bid to resolve their differences. Kenya is proud of its modest contribution, in connection with a United Nations observer team, to the quest for a lasting peace between the two countries, with which it enjoys cordial relations.
While we observe some signs of relaxation of tension in various parts of the world, in the Middle East the signs are in a different direction. The uprising of the Palestinians in Israeli-occupied territories clearly demonstrates the frustration of those people, who have lived under military occupation for more than 20 years. Israel, in its mistaken belief, has resorted to excessive use of force to suppress demonstrations. The use of force cannot be the answer. 
Kenya has said time and again that no lasting peace in the area can be achieved until the legitimate rights of the Palestinians are recognized, including their right to self-determination and to a State of their own. We recognize the rights of all States in the region, including Israel, to exist within internationally recognized boundaries. We therefore call upon Israel to withdraw from all the Arab land occupied since 1967, as this is the only path to the achievement of a durable and lasting peace.
In Central America, unlike other regions where the peace process is gathering momentum, we note with concern that very little progress has been realized despite the efforts of the Contadora and Support Groups. We therefore call upon all the States of the region to redouble their efforts in the search for peace in the light of the current favourable international political climate.
In the Korean peninsula, we are encouraged by the recent developments in favour of a dialogue between the two parties. We therefore call for continued constructive dialogue between the two Koreas towards a peaceful settlement of the problem.
The continuing arms race remains a major threat to the survival of mankind. More clearly than at any other stage in history, the entire international community is now in agreement regarding the serious danger posed on our planet by enormous arsenals of nuclear weapons and other weapons of mass destruction. It was against this background that we had hoped that the fifteenth special session of the General Assembly - the third special session devoted to disarmament - held in June this year, would provide an opportunity to agree on a course of action that could give further momentum to the disarmament process. Unfortunately, the session ended without reaching agreement on a concluding document, in spite of the international climate provided by the signing of a Treaty between the two super-Powers. However, although no agreement was achieved by the special session, we must look ahead and use the little that was accomplished as a basis for future efforts. Good proposals were made at that session and should be examined for future adoption.
In the recent months we have observed some very encouraging signs of easing of tensions in most parts of the world. The ongoing negotiations on arms reduction between the two super-powers have demonstrated that significant process in disarmament can be attained if there is genuine trust. In this regard, we welcome the recently concluded Treaty between the United States of America and the Union of Soviet Socialist Republics on the Elimination of Their Intermediate-Range and Shorter-Range Missiles.
The continent of Africa has undergone, in the course of its history, a series of unforgivable and humiliating experiences, such as slavery, balkanization, colonization, economic plundering and exploitation, to mention but a few in this sad catalogue. However, as if this were not enough punishment of Mother Africa, another scourge has been inflicted on Africa during the last few months. I am referring to the recent sordid revelations that toxic and radioactive wastes have been callously dumped in some African countries by certain companies from industrialized countries. This was and still is an outrageous criminal act. 
This "garbage imperialism" poses a serious and very harmful threat not only to mankind but also to the global environment. It is quite ironic that while billions of dollars are currently being spent on the cleaning of the environment all over the world, some immoral companies have the temerity to dump toxic wastes, knowing full well the end result of this despicable action. The international community should condemn this callous action and take decisive measures at the subregional and regional levels to enact laws to punish severely the perpetrators of this vicious action.
As the 1980s come to an end, the global economy continues to be in a sorry state, despite some growth rates in the industrialized countries and in South and East Asia. Large international payment imbalances persist and there is a risk of instability in stock markets, exchange rates and interest rates. This deteriorating situation is a direct consequence of continuing divergences in the macro-economic policies of the industrialized countries. Unless there are significant changes in these policies, this may lead to a world-wide economic recession.
The economic conditions in the developing countries, particularly those with heavy debt problems and those in Sub-Saharan Africa continue to worsen, despite their stabilization, adjustment efforts and fiscal austerity measures. There are no prospects of improvement and the outlook for the future remains quite uncertain. These countries are likely to be plunged into a prolonged period of declining per capita income leading to severe poverty and socio-political unrest.
International economic relations continue to be characterized by inequalities in the share of global wealth between the developed and the developing countries. This has been made worse by the unilateral and inequitable economic policies of many of the industrialized countries. 

In the past it was taken for granted that once recovery in economic growth in the industrialized countries was on stream, it would be rapid enough to sustain development in developing countries, and that the transformation of financial and productive structures by the industrialized countries would not be disruptive to development efforts elsewhere, particularly in developing countries.
This approach does not seem to work at all. The slow-down in the world economy in the 1980s has demonstrated that the imbalances among industrial market economies constitute a serious threat to developing countries. The debt crisis, which was precipitated by the slow-down in world trade, deteriorating terms of trade in commodities, the decline in imports from developing countries, the unanticipated sharp and persistent increases in interest rates, and the swing to a net negative transfer of resources serve as a clear warning that in order for the global economy to recover and be on a sustainable growth trend, the benefits of interdependence must be mutual and self-reinforcing. The current vicious circle of poverty and waste in the third world - where over two thirds of the human population and abundant natural resources are to be found - must be broken in order to release the potential for generating global wealth for the benefit of all.
Despite the slow-down in growth, many developing ' entries are continuing their efforts to improve social conditions under drastic fiscal austerity. There are however limits to such efforts under the present unfair international trading system, the negative transfer of resources and the burden of debt. The cost in terms of environmental degradation, waste in human and natural resources, and declining incomes threatens human well-being and the very survival of life on our planet Earth. As the United Nations Children's Fund has observed with regard to the possible nature of a new international development strategy for the 1990s, the prospects for slow growth or stagnation in developing countries·. "... present a major challenge to the world community as it prepares for the 1990s. This is especially so if our objective for the years 2000 is to overcome the worst aspects of mass poverty: widespread malnutrition, hunger, ignorance and the deaths of nearly 40,000 small children daily ... . If these trends continue, per capita income levels in the least developed countries in the year 2000 will still be well below that of 1980 and, for many African countries, even below that of 1970, 30 years earlier."
According to the World Bank, in .con teas t to other developing regions, sub-Saharan Africa has shown consistently weak economic performance over an entire generation. To make matters worse, during the 1980s per capita income has fallen to about three quarters of the level reached by the end of the 1970s. Africa’s poor economic performance has now begun to erode the region's productive base. By the mid-1980s, gross investment levels in many countries were too low to maintain the capital stock. Consequently, healthcare and education, among other things, have deteriorated.
African Governments, individually and collectively, ace committed and have undertaken comprehensive reform measures to improve the economic performance of their countries. However, the severe structural economic imbalances and the vulnerability of African economies to worsening external environment have had, and continue to have, a serious negative effect on those efforts.
It was in consideration of this reality that at the special session of the General Assembly on the critical economic situation in Africa held in 1986, African Governments submitted a Programme of Action for African Economic Recovery and Development 1986-1990, which was adopted with the international community making a commitment to respond to Africa's efforts. At the conclusion of the recently concluded mid-term review of the implementation of the Programme, it was acknowledged that, under severe austerity measures, the majority of African countries had undertaken reform and structural adjustment measures aimed at improving economic performance to bring about accelerated recovery and lay the foundations for sustained development. It was also recognized that the reform efforts of the African countries had not been matched by international measures to sustain them and that the African economic performance had deteriorated further.
Although the international community has taken some commendable initiatives in support of Africa's efforts with regard to debt relief and resource flows, the magnitude and nature of the African economic crisis calls for increased support and immediate vigorous translation of commitments into concrete action in order to produce the desired results. On their part, the African countries have renewed their commitment to these reforms and structural adjustments in order to improve their economic performance and the well-being of their people. Kenya appeals to all concerned, individually and collectively, to take all necessary initiatives and to make every effort to carry out the recommendations made in order to accelerate the full and timely implementation of the Programme.
Finally, Kenya would like to join other Member States in congratulating the United Nations p-ace-keeping forces on winning the Nobel Peace Prize this year in recognition of their services in the maintenance of peace and security. With the lowering of tensions between the super-Powers, the United Nations is entering a new phase that is ideal for revival of the multilateralism for which all of us have been yearning. We have come to realize and equally appreciate the indispensability of the United Nations in our world of today. In this regard, we must have a strong United Nations to which all Member States are committed. Kenya, a staunch believer in the United Nations, will not be found wanting in rendering its unflinching support to our Organization.
